Case 3:21-mj-00285-HTC Document5 Filed 08/17/21 Page 1 of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

MEMORANDUM

 

UNITED STATES OF AMERICA
Northern District Case No:

 

-VS- 3:21-mj-285/HTC
GISELA CASTRO MEDINA
DATE: August 17, 2021

Your Case No.: CR 21-173(2) WMW/DTS

TO: U.S. District Court
District of Minnesota
Warren E. Burger Federal Building and US Courthouse
316 North Robert Street - Suite 100
St. Paul, Minnesota 55101

 
 
 

FROM: Keri Igney, Courtroom Deputy for
Hope T. Cannon, United States Magistrate Judge
United States Courthouse
One North Palafox Street
Pensacola, Florida 32502

SUBJECT: Rule 5 Proceedings

The above-styled case originated in your division. Enclosed please find copies of documents
regarding proceedings held in the Northern District of Florida in Pensacola, Florida wherein the
following action was taken:

INITIAL APPEARANCE: August 16, 2021
CHARGING DOCUMENTS: Indictment, Arrest Warrant

Minute Entry - Rule 5 JA - Out of District; Waiver of Rule 5 Hearings; Commitment Order; FLND
Docket Sheet.

Please stamp your RECEIVED notification on the extra copy of this letter and return
same tome. Thank you.

Received by: (Deputy Clerk) Date:

Date:

 
